Citation Nr: 1003925	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from September 1942 to December 1945.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2009, the Board sought an advisory 
medical opinion in this matter from the Veterans Health 
Administration (VHA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran died in October 2004; the listed immediate 
cause of his death was endocarditis of prosthetic aortic 
valve; no contributory causes were listed on his death 
certificate.  

2.  Endocarditis was not manifested in service or in the 
Veteran's first postservice year, and is not shown to have 
been related to his service or to his service-connected 
disabilities.  

3.  The Veteran's service-connected disabilities of a 
lobectomy and a scar (presumably from lobectomy), and 
pneumonia, are not shown to have contributed to cause his 
death.  





CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice for 
dependency and indemnity compensation (DIC) claims must also 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  

The appellant did not receive notice that substantially 
complied with the requirements of Hupp.  In Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009), the Supreme Court reversed 
the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which 
had held that any error in VCAA notice should be presumed 
prejudicial and that VA must always bear the burden of 
proving that such an error did not cause harm.  In reversing 
Sanders, the Supreme Court in essence held that - except for 
cases in which VA has failed to inform the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error should be made on a 
case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  

The appellant has not alleged that she was prejudiced because 
she did not receive compliant notice of what was needed to 
substantiate her DIC claim.  Notably, the record reflects 
that December 2004, January 2005, and April 2005 letters 
explained the evidence VA was responsible for providing and 
the evidence the appellant was responsible for providing.  
The December 2004 letter stated that in support of her claim 
for DIC, the VA needed evidence showing the Veteran died in 
service or medical evidence showing that the Veteran's 
service-connected conditions caused or contributed to his 
death.  The January 2005 letter also stated that for the 
appellant to establish entitlement to DIC benefits, the 
evidence must show that the Veteran died from a service-
related injury or disease.  A February 2006 statement of the 
case (SOC) provided her with the provisions of 38 C.F.R. 
§ 3.312, explaining that the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The SOC also explained that in order for a service-connected 
disability to be a contributory cause of death, it must be 
shown that there was a causal connection.  

The essence of the appellant's argument, as stated in her 
November 2004 Application for DIC, is that the Veteran's 
service-connected lobectomy (and alleged increased 
susceptibility to pneumonia from the lobectomy) contributed 
to cause his death.  Significantly, the appellant 
specifically stated in her claim for DIC that the Veteran 
"ultimately died from a service-connected disability."  
Hence, the record clearly shows that she had actual knowledge 
of what was necessary to prove that the Veteran's death was 
related to a service-connected disability and she was aware 
of what disability was service-connected.  [The Board notes 
that there is no indication, nor has the appellant alleged, 
that the Veteran's service-connected scar (presumably from 
lobectomy), was in any way a factor in the Veteran's death.]  
While the appellant was not advised of the criteria governing 
effective dates of awards, she is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as effective date criteria have no 
significance unless the claim is allowed, and this decision 
does not do so.  

Regarding VA's duty to assist, the Veteran's file has been 
rebuilt and his service treatment records (STRs) are 
unavailable.  All available pertinent medical evidence 
identified by the appellant has been obtained.  The Board is 
satisfied that the RO has complied with VA's duty to assist 
the appellant in the development of the facts pertinent to 
her claim.  Accordingly, the Board will address the merits of 
the claim.  

B.	Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  
A disability may be service-connected if it resulted from 
injury or disease in line of duty in the active military, 
naval, or air service, or was aggravated therein.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence or aggravation of certain chronic diseases 
(including endocarditis as cardiovascular disease) may be 
presumed if they are manifested to a compensable degree 
within a specified period of time following a veteran's 
discharge from service (one year for cardiovascular disease).  
38 C.F.R. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's initial claims file is irretrievably lost, and 
the evidence for consideration is that in a rebuilt file; it 
shows that the Veteran underwent a right lower lobe lobectomy 
for treatment of bronchiectasis/pneumonia after water 
immersion in the English Channel during World War II.  The 
Veteran had established service connection for residuals of 
lobectomy (rated 30 percent), and for a scar (presumably from 
lobectomy), rated 0 percent.  

The Veteran died in October 2004.  The certified cause of his 
death was endocarditis of the prosthetic aortic valve.  

The Veteran's past medical history included, but is not 
limited to: Hypertension beginning in approximately 1977; 
aortic valve replacement surgery in 1980 and in 1993; 
hepatitis C secondary to a blood transfusion in connection 
with aortic valve replacement surgery; cirrhosis secondary to 
hepatitis C; coronary artery disease; osteoarthritis; 
recurrent Staphylococcus aureus bacteremia; porphyria cutanea 
tarda; chronic thrombocytopenia; and angina pectoris.  

Treatment records reveal that in May 2004 the Veteran was 
seen for possible pneumonia, and had methicillin-susceptible 
Staphylococcus aureus (MSSA) diagnosed.  In September 2004, 
he was admitted to the Phoenix VA Medical Center for swelling 
of the right first metacarpophalangeal joint that was 
possibly infectious.  Transthoracic echocardiography revealed 
aortic valve vegetation, suggestive of endocarditis.  An 
October 8, 2004 treatment record contains a diagnosis of 
aortic valve endocarditis secondary to Staphylococcus aureus.  
Due to his past medical history, it was concluded that the 
Veteran was not a surgical candidate for aortic valve 
replacement.  

It is neither shown nor alleged that the Veteran suffered 
from endocarditis in service, or that endocarditis was 
manifested in the first postservice year.  Accordingly, 
service connection for the cause of the Veteran's death on 
the basis that the primary death-causing disability was 
service connected as directly incurred or aggravated in 
service (or on a presumptive basis for endocarditis as a 
cardiovascular chronic disease under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309) is not warranted.  

It is the appellant's contention that the Veteran's service-
connected lobectomy made him more susceptible to pneumonia 
and thereby contributed to cause his death by compromising 
his respiratory and cardiovascular systems, preventing heart 
valve replacement surgery, and leading to his death.  [As 
noted above, the appellant has not alleged that scar 
residuals from the lobectomy contributed to cause the 
Veteran's death, and there is no evidence suggesting such.]  
The competent medical evidence that is of record is against 
the appellant's proposed theory of entitlement.  The only 
medical opinion that specifically addresses this matter, the 
November 2009 opinion of a VHA medical expert, is to the 
effect that pneumonia (and the Veteran's service-connected 
lobectomy) did not play a causal role in the Veteran's death.  
The claims file was reviewed by a VA Chief of Infectious 
Diseases and she noted that the May 2004 treatment records 
did not reveal distinct pneumonia on chest X-rays; a 
pulmonary consultant's impression suggested bronchitis or 
infection elsewhere.  The expert further noted that the 
Veteran's multiple comorbidities during his September to 
October 2004 hospitalization, including severe cardiomyopathy 
with coronary artery disease and status post placement of 
AICD, chronic cirrhosis related to hepatitis C, and 
thromboycytopenia, precluded another heart valve replacement 
surgery due to high risk.  Based on the May 2004 treatment 
records and the September 2009 admission chest X-ray, the 
medical expert opined "it is less likely (<50%) that 
pneumonia played a causal role in death."  The expert 
further explained that it is possible that the infectious 
source for the Staphylococcus aureus bacteremia may not have 
been definitely removed in May 2004, and presumptive 
treatment as for endovascular infection with a prolonged IV 
antibiotic course of six weeks should have been considered.  
This opinion was provided after a review of the Veteran's 
claims file.  The Board may consider only independent medical 
evidence to support its findings and cannot reach its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Here, the medical evidence is 
against a finding that the service-connected lobectomy (and 
pneumonia) was causally related to the cause of the Veteran's 
death; because this is a medical question, the Board is 
precluded from making a finding to the contrary.  

The appellant's own statements relating the Veteran's service 
connected lobectomy/pneumonia to his death are not competent 
evidence, as she is a layperson, and lacks the training to 
opine regarding medical etiology.  The question is a complex 
medical question not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim, and the reasonable doubt doctrine does not apply.  
Hence, the claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


